Citation Nr: 1517059	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-07 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than January 28, 2005, for the grant of service connection for myeloproliferative disorder, to include polycythemia vera and essential thrombocytosis.

2.  Entitlement to an effective date earlier than January 28, 2005, for the grant of service connection for status post cerebral vascular accident with loss of use of both feet.

3.  Entitlement to an effective date earlier than January 28, 2005, for the grant of service connection for status post splenectomy with residual scarring and incisional hernia.

4.  Entitlement to an effective date earlier than January 28, 2005, for the grant of service connection for status post cerebral vascular accident with decreased strength in the right arm.

5.  Entitlement to an effective date earlier than January 28, 2005, for the grant of entitlement to special monthly compensation.

6.  Entitlement to an effective date earlier than January 28, 2005, for the grant of basic eligibility to Dependents' Educational Assistance.

7.  Entitlement to an effective date earlier than January 28, 2005, for the grant of service connection for a cognitive disorder.

8.  Entitlement to an effective date earlier than January 28, 2005, for the grant of service connection for bilateral visual impairment.

9.  Entitlement to an effective date earlier than January 28, 2005, for the grant of service connection for nephrolithiasis.

10.  Entitlement to an effective date earlier than January 28, 2005, for the grant of service connection for gout.

11.  Entitlement to an effective date earlier than January 28, 2005, for the grant of entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel






INTRODUCTION

The Veteran had active military service from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals on appeal from August 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted the Veteran entitlement to the above-listed benefits, assigning an effective date of January 28, 2005, for each benefit awarded.  


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied the Veteran's petition to reopen previously denied claims for service connection for polycythemia vera, right kidney stones, splenectomy, and cerebral vascular accidents with residuals.  The Veteran did not appeal that decision, which became final.

2.  The Veteran filed a petition to reopen the previously denied claims for service connection that was received by the RO on January 28, 2005.

3.  The service department record submitted by the Veteran in support of his claim in September 2005 is not relevant to the grants of service connection and other disability benefits.


CONCLUSIONS OF LAW

1.  An effective date earlier than January 28, 2005, for the grant of service connection for myeloproliferative disorder, to include polycythemia vera and essential thrombocytosis, is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.157, 3.400 (2014).

2.  An effective date earlier than January 28, 2005, for the grant of service connection for status post cerebral vascular accident with loss of use of both feet is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.157, 3.400 (2014).

3.  An effective date earlier than January 28, 2005, for the grant of service connection for status post splenectomy with residual scarring and incisional hernia is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.157, 3.400 (2014).

4.  An effective date earlier than January 28, 2005, for the grant of service connection for status post cerebral vascular accident with decreased strength in the right arm is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.157, 3.400 (2014).

5.  An effective date earlier than January 28, 2005, for the grant of entitlement to special monthly compensation is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.157, 3.400 (2014).

6.  An effective date earlier than January 28, 2005, for the grant of basic eligibility to Dependents' Educational Assistance is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.157, 3.400 (2014).

7.  An effective date earlier than January 28, 2005, for the grant of service connection for a cognitive disorder is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.157, 3.400 (2014).

8.  An effective date earlier than January 28, 2005, for the grant of service connection for bilateral visual impairment is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.157, 3.400 (2014).

9.  An effective date earlier than January 28, 2005, for the grant of service connection for nephrolithiasis is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.157, 3.400 (2014).

10.  An effective date earlier than January 28, 2005, for the grant of service connection for gout is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.157, 3.400 (2014).

11.  An effective date earlier than January 28, 2005, for the grant of entitlement to special monthly compensation based on aid and attendance is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification action needed to make a decision as to the claims for an earlier effective date has been accomplished. 

In this respect, through a March 2008 notice letter, the Veteran was notified of the information and evidence necessary to substantiate his underlying claims of service connection.  The March 2008 notice letter also informed the Veteran of the general criteria for assigning effective dates.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the March 2008 notice letter.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claims for an earlier effective date for the grant of service connection and other disability benefits fall squarely within this pattern.  Thus, no additional VCAA notice was required with respect to the claims on appeal.

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The outcome of this appeal turns on a determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file.  There is thus no need for a medical examination or opinion.  There is no suggestion that additional evidence relevant to these matters exists and can be procured.  No further development action is required.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  It is well established that the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2014).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim).

However, 38 C.F.R. § 3.156(c)(1) provides that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."  

Here, the Veteran contends that he is entitled to an effective date earlier than January 28, 2005, for the grant of service connection and other disability benefits.  By way of history, the Veteran was originally denied service connection for polycythemia vera, cerebral vascular accidents, kidney stones, and splenectomy by a rating decision issued by the RO in October 2002.  The Veteran did not appeal that decision, which became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1104 (2014).  The Veteran again applied for service connection for those disorders in May 2003; the RO denied the claims in a January 2004 rating decision, which the Veteran did not appeal and which thus became final.  The Veteran again filed a petition to reopen the previously denied claims that was received by VA on January 28, 2005.  The RO initially issued a rating decision in June 2005 denying the claims; the Veteran appealed this denial to the Board, which issued a decision in February 2008 in which it reopened the previously denied claims and remanded them for further evidentiary development and adjudication.  Following further adjudication by the RO, the Board, and the United States Court of Appeals for Veterans Claims, the Board issued a decision in April 2011 in which it granted service connection for a myeloproliferative disorder, to include polycythemia vera and essential thrombocytosis.  

Subsequently, the RO issued a rating decision in August 2011 in which it effectuated the Board's grant of service connection.  In that decision, the RO awarded the Veteran service connection for a myeloproliferative disorder, to include polycythemia vera and essential thrombocytosis; status post cerebral vascular accident with loss of use of both feet; status post splenectomy with residual scarring and incisional hernia; and status post cerebral vascular accident with decreased strength of the right arm.  The RO also awarded the Veteran entitlement to special monthly compensation and basic eligibility to Dependents' Educational Assistance in the August 2011 rating decision.  Additionally, following the Veteran's September 2011 notice of disagreement with the August 2011 rating decision, the RO issued an additional rating decision in May 2012, in which it awarded the Veteran service connection for a cognitive disorder, bilateral visual impairment, nephrolithiasis, and gout, as well as special monthly compensation based on the need for aid and attendance.  The instant claim stems from the Veteran's disagreement with the effective date of January 28, 2005, assigned for each of the awards of service connection and related disability benefits granted in the August 2011 and May 2012 decisions.

Here, the Veteran contends that the effective date of the award of benefits should be earlier than the assigned date of January 28, 2005.  Specifically, he contends that the effective date should be March 6, 2002, from the date the Veteran filed his initial claim for service connection for polycythemia vera, cerebral vascular accidents, a kidney disorder, and splenectomy.  In that connection, the Veteran argues that a service department record he submitted in September 2005, consisting of a Certificate of Commendation dated in June 1976 and confirming his service as an automotive mechanic in the 8th Maintenance Battalion, was sufficient to trigger application of 38 C.F.R. § 3.156(c)(1) as a "relevant official service department record" that helped to establish his eventual grant of service connection.  Because the document was relevant to his claim, the Veteran contends, his claim should have been reconsidered as of the initial date of claim-March 6, 2002-rather than treated as a petition to reopen.  

In supporting this argument, the Veteran has contended that the document in question was a linchpin of the eventual grant of service connection and other disability benefits.  This argument hinges on the Veteran's contention, as set forth in his March 2013 formal appeal of the effective date assigned, that the RO's initial denial of his claims was based at least in part on its finding that he had not sufficiently established that he was exposed to fumes from paint and other toxic chemicals during service, and that the Certificate of Commendation was the evidence the RO relied upon in finding that the Veteran had at last submitted such sufficient evidence.

However, this conclusion is demonstrably false.  As noted by the Board in the February 2008 decision in which it reopened and remanded the Veteran's previously denied claims, the RO did in fact initially deny the Veteran's claim to reopen in the June 2005 rating decision due in part to the "lack of corroboration of exposure to toluene while in service."  However, the Board went on to observe that, in the Statement of the Case (SOC) issued in August 2005, the RO reopened the claims but continued the denial based on a lack of nexus to service.  The Board concluded that a "fair reading" of the SOC indicated that the RO had conceded at that point that the Veteran had in fact been exposed to toluene, and instead denied the claims based on a lack of medical nexus evidence establishing that the conceded in-service exposure led to his current disabilities.  Indeed, a close reading of the August 2005 SOC indicates that the RO reopened the Veteran's claim based on the submission of two private medical opinions and denied the claim not on the basis of unconfirmed exposure but on a conclusion that the medical evidence of record weighed against a finding of a medical nexus between his in-service exposure and his current disabilities.  The Board further notes that in the February 2008 decision, the Board relied not on the Certificate of Commendation submitted in September 2005 but rather on the two private physicians' opinions regarding a medical nexus between the Veteran's in-service exposure and his current disabilities.

It is further worth noting, regarding the reopening of the underlying service connection claims, that the United States Court of Appeals for the Federal Circuit has long held that the Board must independently consider the question of whether new and material evidence has been received, because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Jackson, 265 F.3d at 1369 (holding that the Board has a "jurisdictional responsibility" to consider whether it a claim should be reopened, regardless of whether the RO reopened the claim or not).  In this case, the Federal Circuit's holdings in Jackson and Barnett mean that the Board properly considered de novo whether the Veteran had submitted new and material evidence sufficient to reopen the previously denied service connection claims.  In finding that he had and reopening the claims, the Board did not rely upon, or indeed even mention, the Certificate of Commendation.  Rather, the Board found that the element of service connection previously lacking-that of a medical nexus between his claimed disabilities and service-was addressed by the two private physicians' statements submitted by the Veteran in support of his January 28, 2005, claim to reopen.  Thus, regardless of what evidence the RO relied upon in reopening the Veteran's previously denied claims, the Board's jurisdiction to consider the petition to reopen de novo renders the RO's determinations moot.

In considering whether the provisions of 38 C.F.R. § 3.156(c) are for application in the present case, and whether they would allow for reconsideration of the Veteran's original claim for service connection and a possible legal basis for an earlier effective date for the grants of service connection and other disability benefits as identified above, the Board acknowledges that service personnel records not of record at the time of the January 2004 decision-in the form of the Certificate of Commendation dated in June 1976-have since been added to the Veteran's claims file.  Thus, these records constitute new evidence.  Nevertheless, the additional service personnel records that have been added to the record are not relevant to the issue on appeal as they do not contain any evidence etiologically linking the Veteran's current disabilities to service.  In the absence of any such medical nexus evidence, the additional service personnel records are not relevant to the underlying issue of service connection (and the additional disability benefits granted secondary to the award of service connection) as presented in this case.  

The Board thus concludes that the date on which the Veteran initially filed his claim for service connection is not relevant in the present context.  This is so because a date of entitlement earlier than the current effective date could not result in an earlier date; as noted above, the effective date will be the date of receipt of a claim to reopen or the date entitlement arose, whichever is the later.  In this case, January 28, 2005-the date of receipt of the application to reopen-is the earliest date that service connection may be awarded.  Because the Board denied the Veteran's initial claims in a January 2004 decision that had become final, the date of filing of that claim, or any prior claim, is not applicable to the assignment of an effective date in this case.  Thus, there is no basis for reconsideration of the October 2002 or January 2004 decision on account of the newly associated Certificate of Commendation.  As a result, the Board has adjudicated the Veteran's claims as petitions to reopen previously denied claims under 38 C.F.R. § 3.156(a).

For the foregoing reasons, the Board finds that the Veteran did not attempt to reopen his claims until a written request to do so was received on January 28, 2005.  That reopened claim was ultimately granted with the effective date assigned of January 28, 2005.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).  Accordingly, the criteria for an effective date earlier than January 28, 2005, for the grant of service connection and other disability benefits are not met. 

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  Although the Veteran contends that the effective date for the grant of service connection and other disability benefits should be earlier than January 28, 2005, the record presents no evidentiary basis for the assignment of an earlier effective date.  The governing legal authority is clear and specific in cases such as this, and VA is bound by it.  As such, the claims for an earlier effective date are denied.


ORDER

Entitlement to an effective date earlier than January 28, 2005, for the grant of service connection for myeloproliferative disorder, to include polycythemia vera and essential thrombocytosis, is denied.

Entitlement to an effective date earlier than January 28, 2005, for the grant of service connection for status post cerebral vascular accident with loss of use of both feet is denied.

Entitlement to an effective date earlier than January 28, 2005, for the grant of service connection for status post splenectomy with residual scarring and incisional hernia is denied.

Entitlement to an effective date earlier than January 28, 2005, for the grant of service connection for status post cerebral vascular accident with decreased strength in the right arm is denied.

Entitlement to an effective date earlier than January 28, 2005, for the grant of entitlement to special monthly compensation is denied.

Entitlement to an effective date earlier than January 28, 2005, for the grant of basic eligibility to Dependents' Educational Assistance is denied.

Entitlement to an effective date earlier than January 28, 2005, for the grant of service connection for a cognitive disorder is denied.

Entitlement to an effective date earlier than January 28, 2005, for the grant of service connection for bilateral visual impairment is denied.

Entitlement to an effective date earlier than January 28, 2005, for the grant of service connection for nephrolithiasis is denied.

Entitlement to an effective date earlier than January 28, 2005, for the grant of service connection for gout is denied.

Entitlement to an effective date earlier than January 28, 2005, for the grant of entitlement to special monthly compensation based on aid and attendance is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


